           Case 3:19-cv-05600-RBL-JRC Document 103 Filed 08/24/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JOHN GARRETT SMITH,
                                                             CASE NO. 3:19-cv-05600-RBL-JRC
11                             Plaintiff,
                                                             ORDER ON MISCELLANEOUS
12              v.                                           MOTIONS
13      SANDRA ALDRIDGE, et al.,

14                             Defendants.

15

16          This matter is before the Court on plaintiff’s motions to amend his complaint (Dkt. 80),

17   to add new evidence (Dkt. 81), to compel disclosure (Dkt. 82), and for service by mail. Dkt. 83.

18   For the reasons set forth herein, the Court denies these motions.

19                                           Motion to Amend

20          Plaintiff again (see Dkt. 4) seeks to add “Olga Dacy” from the “Vancouver Police

21   Department” to his complaint, apparently in order to bring claims that she breached the

22   Washington State Public Records Act (“PRA”) related to his 2019 request for public records.

23   See Dkt. 80, at 1.

24


     ORDER ON MISCELLANEOUS MOTIONS - 1
           Case 3:19-cv-05600-RBL-JRC Document 103 Filed 08/24/20 Page 2 of 3



 1          Plaintiff captions his renewed motion to amend as a “proposed amended complaint” (Dkt.

 2   80, at 1); however, plaintiff has not, in fact, filed a proposed amended complaint that includes

 3   claims against Dacy. See Dkts. 80, 81. Instead, plaintiff asks the Court to add Dacy to this

 4   action, without stating any cognizable factual or legal allegations against her other than his

 5   conclusion that she violated the PRA. See Dkt. 80.

 6          Plaintiff has failed to comply with Local Civil Rule 15, regarding procedures for

 7   requesting to amend a pleading. Moreover, plaintiff requires leave of Court to amend his

 8   complaint. See Fed. R. Civ. P. 15(a)(1). “A district court does not err in denying leave to amend

 9   where the amendment would be futile . . . or would be subject to dismissal.” Saul v. United

10   States, 928 F.2d 829, 843 (9th Cir. 1991) (citations omitted). Here, in addition to failing to

11   comply with the procedure required by the local civil rules for requesting to amend his

12   complaint, plaintiff’s proposed amendment contains no cognizable legal claim against Dacy and

13   instead relies on his bare conclusion that she violated the PRA.

14          Therefore, plaintiff’s request to amend his complaint (Dkt. 80) is denied.

15                                       Motion to Add Evidence

16          Plaintiff requests to add evidence in support of his proposed claims against Olga Dacy.

17   Dkt. 81, at 1. However, as noted above, plaintiff’s motion to amend his complaint is denied, so

18   that his motion to add evidence in support of his proposed claims that are not before the court is

19   also denied.

20                                           Motion to Compel

21          On July 7, 2020, plaintiff brought a motion to compel a “voicemail.” See Dkt. 82, at 3.

22   However, the deadline for filing a motion to compel in this case expired in June 2020. Dkt. 29.

23   His motion to compel is therefore denied as untimely.

24


     ORDER ON MISCELLANEOUS MOTIONS - 2
           Case 3:19-cv-05600-RBL-JRC Document 103 Filed 08/24/20 Page 3 of 3



 1                                        Motion to Serve by Mail

 2          Plaintiff requests that the Court allow service by mail. See Dkt. 83. Plaintiff does not

 3   reference who or what he intends to serve. Since the Court is unable to determine what relief

 4   plaintiff seeks, it denies his motion to serve by mail.

 5                                             CONCLUSION

 6          Plaintiff’s miscellaneous motions (Dkts. 80–83) are denied.

 7          Dated this 24th day of August, 2020.

 8

 9

10                                                             A
                                                               J. Richard Creatura
11
                                                               United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 3
